DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 10-5-2022 is acknowledged.	
Claims included in the prosecution are 1, 3-20 and 24.
In view of applicant’s arguments that the Examiner did not address to applicant’s response regarding Kaufman’s reference, the Examiner withdraws the previous final action.
The following is a new action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
1.	Claim(s) 1, 3-6 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/068052 and Kim (5,980,939) and in further in combination with Abra (5,180,713), Wasan (US 2009/0028931), Benz (US 2001/0016195) individually or in combination.
WO (Donsky) discloses liposomal formulations containing cannabidiol and hemp oil (triglyceride) and the composition can be administered orally and the additives are flavors and preservatives. The liposomes are made of a phosphatidylcholine  (Abstract, 0010, page 4, line 2, 0020, 0022-0026, 0029, 0038, 0040, 0048, 0059, 0062, 0071-0076, Examples 3 and 4 and claims). From Example 4, it would appear that the amounts of the claimed components. Fall within the claimed broad percentages and the aqueous formulations are stable for more than 3 months (0086). Even assuming that they do not, in the absence of showing the criticality, it is deemed obvious to one of ordinary skill in the art to vary the amounts in order to obtain the best possible results and with reasonable expectation of success.
	What is lacking in WO’s liposomes is the inclusion of cholesterol and freeze-drying the liposomes. The oil taught by WO is a triglyceride and not medium chain triglyceride.
	Kim while disclosing cyclosporin compositions teaches that saturated medium chain triglycerides (MCT) have advantages over vegetable oils such as low sensitivity to oxidation and density which is higher than vegetable oils and compositions are stabler than vegetable oil compositions (Abstract, col. 7, line51 through col. 8 line 6).
	Abra while disclosing liposomal compositions that cholesterol can be included in the liposomes from 0 to 44 mole percent. Abra also teaches that liposomal compositions can be lyophilized for storage purposes. It is known in the art that cholesterol and other sterols are liposomal membrane rigidifying agents (Abstract, col. 5 lines 1-40, col. 6, lines 21-52).
	Wasan while disclosing liposomal compositions containing an active agent teaches that cholesterol can be included in liposomes in amounts that is insufficient to significantly alter the phase transition characteristics of the liposomes and typically less than 10 mole % or less. The liposomes can be lyophilized for storage purposes. (Abstract, 0032-0033 and 0053).
	Benz teaches liposomal compositions containing HSPC and cholesterol. According to Benz, cholesterol contributes to membrane rigidity and stability of the lipid bilayer structure (Abstract and 0050).
	It would have been obvious to one of ordinary skill in the art to include small amounts of cholesterol in liposomes of WO with a reasonable expectation of success since both Abra and Wasan teach that small amounts of cholesterol could be added and that liposomal compositions can be lyophilized for storage purposes and Benz teaches that cholesterol teaches cholesterol provides rigidity and stability to liposomes. The use of medium chain triglycerides instead of oil taught by WO would have been obvious to one of ordinary skill in the art because of the advantages MCT taught by Kim. 
.
Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant points out Table 1, Examples 2, 16 and 20 of the specification and argues that a lipid-based nanoparticle composition containing a hydrophobic active agent, a phosphatidylcholine, a sterol and a medium chain triglyceride can produce a surprisingly storage stable composition.
	These arguments are not persuasive. As pointed out before, the stability of a liposome depends on the nature of phosphatidylcholine, that is, a saturated phosphatidylcholine such as DSPC or DPPC (whose transition temperatures are higher) or unsaturated phosphatidylcholine such as lecithin (which has lower transition temperature and susceptible to oxidation). The Examiner has already cited the reference of Jeung (US 2016/0367480) which teaches that liposomes containing lecithin are unstable and subjected to oxidation. The liposomes also contain medium chain triglycerides. Instant claim 1 does not recite the nature of the phosphatidylcholine used in the liposome formulation which shows unexpected results as argued.
Secondly, cholesterol is art well-known liposome stabilizer contributing to bilayer membrane stability as the reference of Benz indicates, what is shown by applicant is to be expected and applicant has not provided any comparative experimental data to show the results are unexpected and the liposomes are not stable upon storage for a period of one month at a temperature of 25 0 C. The Examiner also points out that applicant’s studies were conducted with cannabidiol (CBD), a phosphatidylcholine, a sterol, and a medium chain triglyceride and therefore, the scope of the claims is not commensurate with respect to ‘hydrophobic active agent’. The Examiner has already extensively addressed applicant’s arguments based on Dr. Brian Sloat’s declaration in the previous action.
	With regard to applicant’s argument’s that the Examiner provides no evidence that hemp oil contains triglycerides, the Examiner points out that oils are triglycerides and about medium chain triglycerides, the examiner points out that WO teaches the presence of a triglyceride which is hemp oil and applicant has not shown any criticality of medium chain triglyceride as opposed to the triglyceride taught by WO. With regard to applicant’s arguments that none of Abra, Wasan or Benz teach or suggest the use of medium chain triglyceride in the liposomes, the examiner points out that Kim teaches the advantages of using these glycerides. Applicant’s arguments that Kim’s compositions are different than Donsky’s compositions are not persuasive since Kim’s teachings of MCTs’ low sensitivity to oxidation and density which is higher than vegetable oils and compositions are stabler than vegetable oil compositions will be the same irrespective of the nature of the compositions.

2.	Claims 1, 3-6 and 10- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (US 2018/0296493) of record in combination with Kim (5,980,939)  and in further combination with Abra (5,180,713), Wasan (US 2009/0028931), Benz (( US 2001/0016196) individually or in combination.
	Kaufman discloses lipid nanoparticle compositions (liposomes) containing cannabidiol to increase the bioavailability of cannabidiol. The phospholipids include phospholipon 90 H (Hydrogenated phosphatidylcholine), The compositions further contain a triglyceride and cholesterol  (medium chained triglycerides and an antioxidant  The cannabinoid compositions are for treatment of chronic pain, (Abstract, 0004, 0034-0039, 0044, 0054, 0077, 0133, 0175. 0176, 0178, 0196, 0211, 0212 and Examples).
	Kim while disclosing cyclosporin compositions teaches that saturated medium chain triglycerides (MCT) have advantages over vegetable oils such as low sensitivity to oxidation and density which is higher than vegetable oils and compositions are stabler than vegetable oil compositions (Abstract, col. 7, line51 through col. 8 line 6).
	What is lacking in Kaufman’s liposomes is the amount of cholesterol and freeze-drying the liposomes. What is lacking in Kaufman is the use of MCT instead of oils (triglycerides).
Abra while disclosing liposomal compositions that cholesterol can be included in the liposomes from 0 to 44 mole percent. Abra also teaches that liposomal compositions can be lyophilized for storage purposes. It is known in the art that cholesterol and other sterols are liposomal membrane rigidifying agents (Abstract, col. 5 lines 1-40, col. 6, lines 21-52).
	Wasan while disclosing liposomal compositions containing an active agent teaches that cholesterol can be included in liposomes in amounts that is insufficient to significantly alter the phase transition characteristics of the liposomes and typically less than 10 mole % or less. The liposomes can be lyophilized for storage purposes. (Abstract, 0032-0033 and 0053).
	Benz teaches liposomal compositions containing HSPC and cholesterol. According to Benz, cholesterol contributes to membrane rigidity and stability of the lipid bilayer structure (Abstract and 0050).
It would have been obvious to one of ordinary skill in the art to include small amounts of cholesterol in liposomes of Kaufman with a reasonable expectation of success since both Abra and Wasan teach that small amounts of cholesterol could be added and that liposomal compositions can be lyophilized for storage purposes and Benz teaches that cholesterol gives rigidity and stability of the lipid bilayer. The use of medium chain triglycerides instead of oil taught by WO would have been obvious to one of ordinary skill in the art because of the advantages MCT taught by Kim.
Applicant’s arguments have been fully considered, but are not found to be persuasive. The Examiner has already addressed applicant’s arguments regarding Kim, Abra, Wasan and Benz. 
	Applicant argues that Kaufman is silent regarding the stability of the alternative class of vehicles discussed therein and Kaufman does not make the unexpected stability and replacement of Donsky with Kaufman does not remedy the failures of the combination of other references as discussed above.
	This argument is not persuasive since one of phospholipid containing compositions taught by Kaufman is solid lipid particles which combines the advantages of liposomes and emulsions  as evident from paragraphs 0159 and 0247.. It is well known in the art of liposomes that when phospholipids are suspended in an aqueous medium, they form liposomes and the teaching of liposomes is implicit in Kaufman’s formulation of ‘emulsion’; Cannabinoids are encapsulated in phospholipids in Kaufman and even assuming that the emulsions taught by Kaufman are not liposome containing emulsions, the teachings of Kaufman are very pertinent in the combination of references used as evident from paragraph 0249 and applicant’s arguments that Kaufman is directed to a different type of composition and the teachings of medium chain triglycerides are not persuasive as argued on pages 13-14 of response.

3.	Claims 1, 3-6 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/068052 in combination with Kim (5,980,939) and in further combination with Abra (5,180,713), Wasan (US 2009/0028931), Benz ( US 2001/0016196)  individually or in combination as set forth above, further in view of Lynch (US 2015/0258040)..
	Lynch discloses liposomal formulations containing cannabinoids to enhance their bioavailability. According to Lynch cannabidiol exhibits analgesic and for the treatment of pain and inflammation (0004 and 0006). The liposomes are made of  DPPC, cholesterol (in the ratio of 20:1 and antioxidants. The compositions further contain MCT oil  (Abstract, 0011, 0012, 0015, 0019, 0043, 0071, 0089, 0100, 0102, 0103-0104 0106, 0109.Example 7).
It would have been obvious to one of ordinary skill in the art to include an antioxidant and cholesterol in the liposomal compositions of WO to prevent oxidation of phospholipids and since they are routinely included in the liposomes as taught by Lynch 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The Examiner has already addressed applicant’s arguments regarding Kim, Abra, Wasan and Benz. Applicant argues that Lynch does not remedy the failure of the primary references and that Lynch differentiates embodiments that contain liposomes and emulsions are not persuasive since Lynch teaches liposomal formulations containing cannabinoids to enhance their bioavailability. According to Lynch cannabidiol exhibits analgesic and for the treatment of pain and inflammation (0004 and 0006).	
4.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over 1) over WO 2015/068052 in combination with Kim (5,980,939) and in further combination with Abra (5,180,713), Wasan (US 2009/0028931), Benz ( US 2001/0016196)  individually or in combination;  OR 2) over Kaufman (US 2018/0296493) in combination with Kim (5,980,939) further in combination with Abra (5,180,713), Wasan (US 2009/0028931), Benz (( US 2001/0016196) individually or in combination both as set forth above, further in view of Gerwick (US 2010/0266675).
	The teachings of WO, Kim, Abra, Wasan, Benz and Kaufman have been discussed above. What is lacking in WO is the teaching of the preparation of liposomes with polydispersity of less than 0.1.
	Gerwick while disclosing liposomal formulations teaches that liposomes can be extruded through polycarbonate filters to prepare liposomes of uniform size with a polydispersity of less than 0.1. The liposomes contain an antioxidant and can be lyophilized (Abstract, 0134, 0140, 0145 and 0237).
	The preparation of liposomes encapsulating cannabidiol with desired sizes and with polydispersity less than 0.1 with a reasonable expectation of success since Gerwick teaches that liposomes of uniform size with polydispersity of less than 0.1 can be prepared by extrusion of liposomes through polycarbonate filters 
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The Examiner has already addressed applicant’s arguments regarding Kim, Abra, Wasan and Benz. .Applicant provides no specific arguments regarding Gerwick.
5.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over 1) over WO 2015/068052 in combination with Kim (5,980,939) and in further combination with Abra (5,180,713), Wasan (US 2009/0028931), Benz ( US 2001/0016196)  individually or in combination;  OR 2) over Kaufman (US 2018/0296493) in combination with Kim (5,980,939) further in combination with Abra (5,180,713), Wasan (US 2009/0028931), Benz (( US 2001/0016196) individually or in combination both as set forth above, further in view of with Arai (US 2012/0258165).
	The teachings of WO, Kim, Kaufman, Abra, Benz and Wasan have been discussed above. What is lacking in these references is the use of phytosterol instead of cholesterol.
	Arai  teaches that sterols, cholesterol and phytosterol suppress the flowability of liposomes and further enhance time-course stability of liposomes (Abstract and 0064).
	The use of phytosterol instead of cholesterol in the liposomal compositions would have been obvious to one of ordinary skill in the art both cholesterol and phytosterol are stabilizers of liposomes as taught by Arai.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The Examiner has already addressed applicant’s arguments regarding Kim, Abra, Wasan and Benz. .Applicant argues that Arai does not remedy the deficiencies of the primary references. This argument is not persuasive since Arai is combined for its teachings of either cholesterol or phytosterol could be used in liposomes and the examiner sees no unexpected results using phytosterol.
	US 2013/0108689 which teaches that both cholesterol and phytosterol are liposome stabilizers were cited as interest (see 0006) in the previous action. The reference of US 2016/0349245 which teaches that liposomes containing HSPC are stabilized by cholesterol is already cited as interest in the previous action. The examiner cites US 2017/0348277 which teaches liposomal encapsulation of cannabinoids as interest.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612